Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered, wherein claims 1, 4, and 8 were amended.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 8 recites “each of the weights has a cross-sectional dimension that substantially corresponds to the cavity cross-sectional dimension,” which has not been described in Applicant’s specification.  Claims 10 and 11 are rejected as being dependent from a rejected claim.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4-8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically, each of claims 1, 2, 6, and 8 recite the term “substantially,” a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Additionally, claim 8 recites “each of the weights has a cross-sectional dimension that substantially corresponds to the cavity cross-sectional dimension,” which has not been described in Applicant’s specification.  It is not precisely clear what meaning is intended by the term “substantially corresponds to,” leaving the metes and bounds of the limitation unknown.  For example, a scale model car corresponds to the actual car.  “Corresponds” does not require any particular size relationship.  
Claims 1, 4-7, 10, and 11 are rejected as being dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao, et al. (US 2014/0352498, “Liao”).  

Regarding claim 1, Liao discloses a hammer head having a longitudinal axis (Figs 2-3, below) comprising:
a body 20 adapted to be coupled to a handle, the body having opposing first (lower) and second (upper) ends and a first axial bore extending into the body from the second end in a direction towards the first end (Figs 2-3, bore extends from second end to first end of body), wherein the first end is adapted to be struck against a work piece;
an end cap 42 coupled to the second end and including a second axial bore extending into the end cap (42 has blind bore, Fig 3);
an internal cavity formed by the first and second axial bores (cavity defined by bores in 20 and 42, the combined cavity space vacant in parts and occupied by weight 33 and guide rod 31 in part) and having a cavity length extending along the longitudinal axis (Figs 2-3, below);
a guide rod 31 disposed in the internal cavity and extending along the longitudinal axis (Figs 2-3) [0018-19], wherein the guide rod has a guide rod length that substantially corresponds to the cavity length to restrict axial movement of the guide rod in the internal cavity (guide rod length defines by head and shank portion without threads, also applying the broadest reasonable interpretation to ‘substantially’); and
a weight 33 including a through hole (Figs 2-3, [0015], [0019]), wherein the weight is disposed in the internal cavity and the guide rod extends through the through hole, wherein in the weight is longitudinally moveable along the guide rod (weight 33 moves along rod, Fig 3, [0019]).
      
    PNG
    media_image1.png
    531
    434
    media_image1.png
    Greyscale

                      
    PNG
    media_image2.png
    459
    645
    media_image2.png
    Greyscale

                       
Regarding claims 2, 6, and 7, Liao discloses the limitations of claim 1, as described above, and further discloses:
wherein the weight has a shape that substantially corresponds to a cross sectional shape of the internal cavity (both generally circular in cross section, Figs 2-3, [0019]).
wherein the weight is substantially disc shaped (shaped like a relatively thick disc), and 
wherein the end cap is releasably coupled to the second end (Fig 2).  


Claims 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bianchini (US 3,088,506, “Bianchini”).  

Regarding claims 8, 10, and 11, Bianchini discloses a hammer head (Figs 1-3, below, Fig 2 annotated), comprising:
a body 10 adapted to be coupled to a handle 12, the body having opposing first (left) and second (right) ends (Fig 2), wherein the first end is adapted to be struck against a work piece (1:55-70);
an end cap 11 coupled to the second end (Fig 2, 2:3-18);
an internal cavity 13 formed in the body and having a cavity cross-sectional dimension and a longitudinal axis extending from the first end towards the second end (cross section of cylindrical cavity 13 defines a circle, axis shown in Fig 2, Figs 1-2, 1:55-70, Examiner indicating the axis was not required to be a central axis of the body); 
weights 17 (four weights 17 lower left of cavity, Fig 2) disposed in the internal cavity and arranged linearly along the longitudinal axis (Fig 2) wherein each of the weights has a cross-sectional dimension that substantially corresponds to the cavity cross-sectional dimension (the spherical weights each define a cross-sectional dimension that corresponds to the cylindrical cavity cross section, in that each weight defines a consistent fractional size relative to the cavity), and is longitudinally moveable along the longitudinal axis (weights 17 capable of moving along the axis), 
wherein a combined length of the weights is less than a cavity length of the internal cavity (Fig 2, combined length of identified four weights is less than cavity length), and 
wherein the end cap is releasably coupled to the second end (2:3-5).
        
    PNG
    media_image3.png
    681
    532
    media_image3.png
    Greyscale





Claims 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US 4,039,012, “Cook”).  

Regarding claims 8, 10, and 11, Cook discloses a hammer head (Fig 2, annotated, below), comprising:
a body 14 adapted to be coupled to a handle 12, the body having opposing first (right) and second (left) ends (Fig 2), wherein the first end is adapted to be struck against a work piece (1:63-2:2);
an end cap 32 coupled to the second end (Fig 2, 2:45-58);
an internal cavity (internal cavity of 22, Fig 2) formed in the body and having a cavity cross-sectional dimension and a longitudinal axis extending from the first end towards the second end (cross section of cylindrical cavity defines a circle, axis shown in Fig 2); 
weights 40 (weights within ellipse, Fig 2) disposed in the internal cavity and arranged linearly along the longitudinal axis (Fig 2) wherein each of the weights has a cross-sectional dimension that substantially corresponds to the cavity cross-sectional dimension (the spherical weights each define a cross-sectional dimension that corresponds to the cylindrical cavity cross section, in that each weight defines a consistent fractional size relative to the cavity), and is longitudinally moveable along the longitudinal axis (weights capable of moving along the axis), 
wherein a combined length of the weights is less than a cavity length of the internal cavity (Fig 2, combined length of identified weights is less than cavity length), and 
wherein the end cap 32 is releasably coupled to the second end (via threads 36).
                            
    PNG
    media_image4.png
    786
    879
    media_image4.png
    Greyscale



Claims 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann (DE 1277769, “Baumann”), of record.  

Regarding claims 8, 10, and 11, Baumann discloses a hammer head (Fig 1, below), comprising:
a body 3 adapted to be coupled to a handle, the body having opposing first (upper) and second (lower) ends (Fig 1), wherein the first end is adapted to be struck against a work piece;
an end cap 5 coupled to the second end (Fig 1);
an internal cavity 2 formed in the body and having a cavity cross-sectional dimension and a longitudinal axis extending from the first end towards the second end (cross section of cylindrical cavity defines a circle, axis along 8); 
disc weights 7 (weights within 2, Fig 1) disposed in the internal cavity and arranged linearly along the longitudinal axis (Fig 1) wherein each of the weights has a cross-sectional dimension that substantially corresponds to the cavity cross-sectional dimension (Fig 1), and is longitudinally moveable along the longitudinal axis (weights capable of moving along the axis of 8), 
wherein a combined length of the weights is less than a cavity length of the internal cavity (Fig 1), and 
wherein the end cap is releasably coupled to the second end (capable of being removed at barbs 6).
             
    PNG
    media_image5.png
    428
    596
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liao, as applied to claim 1, and further in view of Jensen, et al. (US 2013/0213583, “Jensen”), of record.    

Regarding claims 4 and 5, Liao discloses the limitations of claim 1, as described above, but does not explicitly disclose the weight includes more than one weight, wherein a combined length of the weights is less than the cavity length and that the weights are linearly arranged relative to each other along the longitudinal axis.  Jensen also teaches a hammer that comprises a sliding weight, and further teaches providing more than a plurality of weights, explaining “[a]dding or not adding the additional weight allows a user to modify and select a weight of the slide hammer,” [0024].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Liao by incorporating multiple sliding weights to permit a user to modify the weight of the hammer, better configuring the hammer for particular applications and intended uses, as taught by Jensen, and that these weights would have a combined length less than a cavity length and be arranged, as recited.    

Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive.   
Regarding claim 1, Applicant argues that “neither of the metal strike element 41 and resilient strike element 42 includes any kind of axial bore that forms an internal cavity with the receiving space of Liao” (remarks, pp 5-6).  Examiner respectfully disagrees.  Each of end caps 41 and 42 defines a blind bore, see Figures 2-3, above.  
Regarding claim 8, Applicant argues that neither BIanchini nor Cook teaches “each of the weights has a cross-sectional dimension that substantially corresponds to the cavity cross-sectional dimension.”  Examiner respectfully disagrees.  As described in the rejection under 35 USC 112(b), the requirement that the two claimed cross-sectional dimensions “substantially correspond” to each other does not require that they substantially define a 1:1 correspondence.  A 4:1 size relationship is also a correspondence, for example.  Additionally, the breadth of the term “substantially” is not defined.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/            Primary Examiner, Art Unit 3723